        Case 5:20-cr-00432-EJD Document 101 Filed 03/13/21 Page 1 of 2




   GEOFFREY HANSEN
 1 Assistant Federal Public Defender

 2 Northern District of California
   SEVERA KEITH
 3 Assistant Federal Public Defender
   8th Floor – Suite 820
 4 55 South Market Street
   San Jose, CA 95113
 5
   Telephone: (408) 291-7753
 6 Facsimile: (408) 291-7399
   Email:        Severa_Keith@fd.org
 7
   Counsel for Defendant HOUGEN
 8
 9

10
                              IN THE UNITED STATES DISTRICT COURT
11
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN JOSE DIVISION
13
     UNITED STATES OF AMERICA,                      CASE NO. CR 20-00432 EJD
14
               Plaintiff,                           DEFENDANT’S PROPOSED FORM OF
15                                                  VERDICT
          v.
16
     OLE HOUGEN                                     Pretrial Conference: March 22, 2021
17                                                  Trial Date:          March 30, 2021
               Defendant.
18

19                                                  Honorable Edward J. Davila

20          Defendant Ole Hougen by and through counsel, respectfully requests that the following
21 Form of Verdict be used in this case.

22

23 Dated: March 12, 2021                        Respectfully submitted,
24                                              GEOFFREY HANSEN
25                                              Federal Public Defender

26                                                          /S/

27                                              SEVERA KEITH
                                                Assistant Federal Public Defender
28                                                  1
     DEFENDANT’S FORM OF VERDICT
     CR 20-432 EJD
        Case 5:20-cr-00432-EJD Document 101 Filed 03/13/21 Page 2 of 2




 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                        SAN JOSE DIVISION
 7 UNITED STATES OF AMERICA,

 8             Plaintiff,
                                                      CASE NO. CR 20-00432 EJD
 9        v.
                                                      VERDICT FORM
10 OLE HOUGEN

11             Defendant.
12

13

14          We, the Jury, unanimously find the defendant, RANDY JOE METCALF,

15 _____________________ of the crime of willfully causing bodily injury to S.B. because of S.B.’s

16 actual or perceived race and color, as charged in the Indictment.

17

18          If you unanimously find the defendant not guilty of the above crime, have your

19          foreperson write,“not guilty” in the blank space above, and sign and date this

20          Verdict Form.

21

22          If you unanimously and beyond a reasonable doubt find the defendant guilty of the

23          above crime, have your foreperson write “guilty” in the blank space above, and

24          sign and date this Verdict Form.

25

26

27

28                                                    2
     DEFENDANT’S FORM OF VERDICT
     CR 20-432 EJD
